Mr. Justice Lawrence delivered the opinion of the Court: This was an action on a promissory note brought by John Welch, as executor of Thomas Welch, against Daniel Carr. The only question is, whether the note has been altered in such mode as to render it void. A copy of the note, intended, we presume, to be as nearly as possible a fac simile, is sent up to us in the record. By that,, it appears that, at the right hand lower corner of the note, are written, in red ink, the words, “ten per cent, after due.”. The note is in black ink, and is payar ble in six months from date, without interest. K"o evidence was offered on either side in regard to these words. It is urged by the appellant that they are a material alteration of the note, intended to charge the maker with interest at the rate of ten per cent, after the maturity of the note. But the manner in which the words are added to the note is wholly inconsistent with the hypothesis that they were placed there with the fraudulent intent of making them a part of the note. They are not incorporated into the body of the instrument, but quite apart from it, the first two words being upon one line, and the last two on the line below. This circumstance, and the still more convincing fact that the words are in red ink, show clearly that they were designed by the deceased holder of the note as a mere memorandum for his own guidance, very probably having reference to some verbal understanding between himself and the maker. A memorandum may as properly be placed on the face as the back of the note, if done in such mode as to deceive or injure no one, and to show at a glance that no fraud can have been intended. That is the case here. See Knoles v. Hill, 25 Ill. 288, which is an authority quite in point. Judgment affirmed.